November 19, 2015 Justin Dobbie Legal Branch Chief Office of Transportation and Leisure Division of Corporation Finance Securities and Exchange Commission Mail Stop 3561 treet, N.E. Washington, D.C. 20549 Re: Elio Motors, Inc. Offering Statement on Form 1-A File No. 024-10473­ Dear Mr. Dobbie: On behalf of Elio Motors, Inc. (the “Company”), I hereby request acceleration of the effective date and time of the above-referenced offering statement to 2:00 p.m., Eastern Time, Friday, November 20, 2015, or as soon thereafter as is practicable. In making this request, the Company acknowledges that: · Should the Commission or the staff, acting pursuant to delegated authority, qualify the filing, it does not foreclose the Commission from taking any action with respect to the filing; · The action of the Commission or the staff, acting pursuant to delegated authority, in qualifying the filing, does not relieve the Company from its full responsibility from the adequacy and accuracy of the disclosure in the filing; and · The Company may not assert staff comments and/or qualification as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/ Paul Elio Paul Elio Chief Executive Officer
